Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 5/24, the amendment/reconsideration has been considered.  Claims 1-20 are pending for examination.
Response to Arguments
Applicant's arguments are moot in light of the new ground of rejections set forth below.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US Patent No. 9105014 in view of ON (Official Notice).  As to claim 1, claim 1 of the patent discloses the claimed invention substantially, including a sending step, but does not expressly disclose a respective receiving step.  An official notice is taken here that it is a known practice at the time of the invention to have receiving step corresponding to a sending step, in order to enable a cooperative system.  Claims 2-20 are similarly rejected.
s 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 9749270 in view of ON (Official Notice).  As to claim 1, claim 1 of the patent discloses the claimed invention substantially, including a sending step, but does not expressly disclose a respective receiving step.  An official notice is taken here that it is a known practice at the time of the invention to have receiving step corresponding to a sending step, in order to enable a cooperative system.  Claims 2-20 are similarly rejected.
6.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10158589.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of the independent claim 1 of the instant application are claimed in claim 1 of the patent, claim 1 of the patent is more specific.  Claims 2-20 are rejected similarly, as being corresponding to claims 2-20 of the patent, respectively.  Thus the invention of claims 1-20 of the patent is in effect a "species" of the "generic" invention of claims 1-20 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1, 3-5,  9, 11-13, 17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawson (US 2010/0083138) in view of Vuong et al (US 2009/0055484).  
9.	Claims rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by.
As to claim 1, Dawson discloses a system comprising:

responsive to a recipient at a computing device selecting an embedded avatar in a first electronic communication sent by a sender ([0024]-[0029]; figures 1 and 3, wherein the electronic display of the symbiont as a supervisory avatar to the participating avatar is a first electronic communication sent by a sender, i.e. the symbiont’s provider or the processing entity that provides/implements the symbiont.  The supervisory avatar appearing to the participating avatar is embedded in such a displayed communication.  The submitting of a query by a participating avatar to the symbiont appearing as the supervisory avatar as disclosed in [0025] is equivalent to selecting the embedded avatar), providing an interface through which the recipient interacts to submit a query via the embedded avatar ([0026]-[0029], submitting a query by the participant via avatar indicates an interface);
receiving the query via a communication protocol ([0025], “The supervisory avatar 30 may communicate directly with either or both of user avatar 22 and the second avatar 20 through a communication medium 32 appropriate to the selected symbiont type and to a norm of avatar engagement of the virtual universe”); 
parsing and analyzing the received query ([0029], “parses a query from the associated participant avatar or a chat or instant messaging (IM) communication between the participant and another VU avatar/participant”,);
retrieving an answer corresponding to the parsed and analyzed query from electronic communications sent or received by the sender ([0029], “the symbiont performs one or more actions…suggesting an answer….in response to a communication with another VU participant avatar…”.  See also figure 3);

initiating display of the answer via the embedded avatar on the computing device ([0029]).
However, Dawson does not expressly disclose wherein the first electronic communication comprises an email or an instant message.  Vuong discloses a concept for an electronic communication having an embedded avatar to comprise an email (abstract).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Dawson with Vuong.  The suggestion/motivation of the combination would have been utilizing email to send avatar (Vuong, abstract).
As to claim 9, see similar rejection to claim 1.
As to claim 17, see similar rejection to claim 1.
As to claim 3, Dawson discloses the system of claim 1, wherein the answer is retrieved from: an agenda ([0029], “…processing the event in view of the at least one symbiont agenda”), a folder, a previous answer, a calendar, a resume, or an expert system with artificial intelligence.
As to claim 11, see similar rejection to claim 3.
As to claim 19, see similar rejection to claim 3.
As to claim 4, Dawson discloses the system of claim 1, wherein the memory further stores instructions causing the system to perform operations comprising: sending a notification indicating the query to the sender based on a rule ([0029], specified agendas can be considered a rule).
As to claim 12, see similar rejection to claim 4.
As to claim 20, see similar rejection to claim 4.
As to claim 5, Dawson discloses the system of claim 1, wherein sending the answer to the computing device further comprises:

relaying the corresponding answer to the computing device, wherein the answer appears on a display of the computing device ([0029] and figure 1).
As to claim 13, see similar rejection to claim 5.
10.	Claims 2, 7-8, 10, 15-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawson-Vuong, as applied to claim 1 above, and further in view of Serlet (US 2008/0216092).  
As to claim 2, Dawson-Vuong discloses the system of claim 1, wherein the embedded avatar represents the sender (Dawson, [0026]-[00299], the symbiont as a sender), but does not expressly disclose wherein the electronic communications sent or received by the sender includes emails associated with the parsed and analyzed query.
Serlet discloses a concept of using emails to communicate queries ([0020].  
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Dawson-Vuong with Serlet.  The suggestion/motivation of the combination would have been to sharing avatars (Serlet, [0020]).
As to claim 10, see similar rejection to claim 2.
As to claim 18, see similar rejection to claim 2.
As to claim 7, Dawson-Vuong-Serlet discloses the system of claim 1, wherein the communication protocol is: 
SMTP (Simple Mail Transfer Protocol) (see citation in rejection to claim 2 above, wherein the query is via email which implies SMTP protocol.  Also see Serlet, [0013], “E-mail…SMTP…”) , SIP (Session Initiation Protocol), SIMPLE (SIP for Instant Messaging and Presence Leveraging Extensions), APEX (Application Exchange), Prim (Presence and Instance Messaging Protocol), XMPP (Extensible Messaging 
As to claim 15, see similar rejection to claim 7.
As to claim 8, Dawson-Vuong discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose wherein the memory further stores instructions for causing the system to perform operations comprising: storing one or more message-identifications (MSG- 1Ds), the one or more MSG-IDs uniquely identifying each message created by the sender.  Serlet discloses storing one or more message-identifications (MSG- 1Ds), the one or more MSG-IDs uniquely identifying each message created by the sender ([0017]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Dawson-Vuong with Serlet.  The suggestion/motivation of the combination would have been to identify messages (Serlet, [0017]).
	As to claim 16, see similar rejection to claim 8.
11.	Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawson-Vuong, as applied to claim 1 above, and further in view of Jones et al (US 2007/0174273).  
As to claim 6, Dawson-Vuong discloses the system of claim 1, wherein the memory further stores instructions for causing the system to perform operations comprising:
providing the answer in an audio format via the embedded avatar (Dawson, [0042]), but does not expressly disclose receiving the query in an audio format; performing a speech-to-text transformation on the audio query.
Jones discloses receiving a query in an audio format; performing a speech-to-text transformation on the audio query ([0104]).

As to claim 14, see similar rejection to claim 6.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449